BUDGE, C. J.
This action was brought by appellant on a promissory note, executed by respondent ahd made payable to the order of the Snake River Implement Company, Limited. The note was in the principal sum of $2,300, was dated November 20, 1911, due on or before two years after date, and bore interest at the rate of five per cent per annum from January 1, 1912. It is alleged in the complaint:
“That on or about the 18th day of January, 1914, for a valuable consideration, this promissory note was- duly and legally assigned by indorsement and delivery, by the said Snake River Implement Company, Limited, to the plaintiff in this action.
“Plaintiff is now the lawful owner and holder of this note.”
*409The answer denied that the note “was for any consideration duly or legally or at all assigned or indorsed by said Snake River Implement Company to said plaintiff.” And it is affirmatively alleged in the answer “that said note was assigned without authority to said plaintiff by someone in the office of the said Snake River Implement Company; that said Snake River Implement Company has never received any consideration for said note, but that this defendant is charged with said note at this time on the books of said company, and that payment of said note is now being demanded of this defendant by said alleged assigning company.
“Denies that plaintiff is the lawful owner or holder of said note, but alleges that the true owner is the said Snake River Implément Company.”
The answer further admitted that appellant made demand upon respondent for the payment of the note. The cause was tried by a court and a jury; the jury returned a special verdict, finding:
1. That the Snake River Implement Company had received consideration from appellant for the note.
2. That at the time of the institution of the suit appellant held the direct note of the Snake River Implement Company for the indebtedness owed appellant by the said company.
3. That the Snake River Implement Company, by its duly authorized agent, legally and lawfully assigned the note for a valuable consideration to appellant, without any limitations as to ownership.
4. That appellant was the legal owner and holder of the note.
5. That the note was assigned to appellant as security for indebtedness owed appellant by the Snake River Implement Company.
Upon these findings the court entered a judgment .for the respondent. This appeal is from the judgment and from an order, filed the same day as the judgment, dissolving the attachment which had been theretofore issued and levied against the property of the respondent. That portion of the appeal which appeals from the order dissolving the attach*410ment will not be considered, for the reason that no bond was filed sufficient to continue in force the attachment, as provided in sec. 4814, Rev. Codes.
Appellant assigns the following errors: First, that the judgment will not support the findings of the jury; second, the evidence is wholly insufficient to support the judgment; third, the judgment is erroneous in that the court found in favor of respondent and against appellant; fourth the judgment is not supported by the law of the case.
The only questions involved are: First, was there a valid assignment of the, note ?. Second, is appellant the real party in interest? All of the evidence shows that respondent executed the note and delivered it to the Snake River Implement-Company; that the Snake River Implement Company authorized the assignment thereof to appellant; that the said note was duly assigned and indorsed by C. E. Peterson, the general manager of the Snake River Implement Company, and delivered to appellant; that appellant was authorized to collect the note; and that whatever sum should be collected upon the note should be credited by appellant upon the indebtedness of the Snake River Implement Company. The evidence is conclusive and uncontradieted upon all of these points. The law is well settled in this state that under such circumstances the holder of the note is authorized to sue upon it; the controlling case upon the question is Craig v. Palo Alto Stock Farm, 16 Ida. 701, 102 Pac. 393. The law is there clearly announced to the effect that where one holds a note by assignment, for the purpose of collection, he is the real party in interest, and is authorized to sue thereon in his own name, and that the holder of a negotiable instrument is the payee or indorsee who is in possession of it, or the bearer thereof. The Craig case has been followed in Home Land Co. v. Osborn, 19 Ida. 95, 112 Pac. 764; Anderson v. Coolin, 28 Ida. 494, 155 Pac. 677; see, also, Brumback v. Oldham, 1 Ida. 709; Pomeroy's Code Remedies, 4th ed., sec. 70.
It is impossible to determine upon what theory of law the trial court proceeded in rendering judgment for respondent under the facts as found by the jury or as disclosed by the *411evidence; indeed, under the evidence in this case, the appellant was entitled to a directed verdict, and there was no real occasion for submitting even the finding of facts to the jury.
The judgment is therefore reversed and the trial court is instructed to enter judgment for the appellant, in accordance with the prayer of his complaint and the principles herein announced. Costs awarded to appellant.